Citation Nr: 0423575	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-02 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
denied service connection for bilateral hearing loss, 
tinnitus, and PTSD.  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran has 
hearing loss as recognized for VA purposes or that this 
condition, even if it exists, is related to service.

2.   No competent medical evidence establishes that the 
veteran has tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1968 to January 1970.  His service personnel records indicate 
that he served in Vietnam for eleven months and twenty-five 
days.  He was awarded decorations indicating Vietnam service, 
but not clearly evidencing combat.  His occupational 
specialty was listed as a welder.  

The veteran's service medical records indicate that on a 
medical history form at the time of an August 1967 pre-
induction examination, he checked that he did not have 
hearing loss.  The reviewing examiner noted that the veteran 
had the usual childhood diseases.  Within the August 1967 
pre-induction examination, no defects were noted as to his 
ears.  The audiological evaluation showed pure tone 
thresholds in the right ear of 15, 10, 25, and 35 decibels at 
500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the 
left ear were 25, 20, 25, and 15 decibels at the same 
frequencies.  It was noted that the veteran had defective 
hearing prior to service.  Later service medical records, 
however, do not refer to hearing problems or to tinnitus.  

On a medical history form at the time of the November 1969 
separation examination, the veteran checked that he did not 
have hearing loss.  The November 1969 separation examination 
report indicated no ear defects and noted that the veteran's 
hearing was 15/15 on whispered voice testing.  

VA treatment records dated from June 1967 to July 2001 
indicate that the veteran was treated for several disorders.  
There is no reference to complaints of or treatment for 
hearing loss or tinnitus.  

In a July 2001 statement, the veteran reported that while he 
was in Vietnam from 1968 to 1969, he was involved in vehicle 
recovery.  He stated that the vehicle noises were so loud 
that he suffered hearing loss and ringing in his ears.  

VA treatment records dated from November 2001 to March 2002 
show treatment for disorders other than hearing loss or 
tinnitus.  

In a February 2003 statement, the veteran reported that he 
had hearing loss and tinnitus due to bombs and artillery in 
Vietnam.  

VA treatment records dated from February 2003 to June 2003 
reflect treatment for several disorders.  A February 2003 
treatment entry noted, as to a review of systems, that the 
veteran reported that he had hearing loss.  The examiner 
indicated, as to the veteran's ears, that the pinnae were 
non-tender and that no lesions were seen on an external 
examination.  The examiner reported that the veteran's 
tympanic membranes were clear, bilaterally.  The diagnoses 
did not refer to bilateral hearing loss or tinnitus.  

Records from the Social Security Administration indicate that 
the veteran has been receiving disability benefits.  The 
disabilities at issue are not cited.    

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App 112 (2004) and Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), indicates, generally, 
that four elements are required for proper VCAA notice: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.  

In an October 2001 letter, an October 2002 statement of the 
case, a March 2004 supplemental statement of the case, and a 
May 2004 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  The discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case and the October 2001 letter have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

A.  Bilateral Hearing Loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992). 

In the present case, the service medical records show that at 
the time of the August 1967 pre-induction objective 
examination, the veteran was noted to have defective hearing 
before service.  However, the audiological evaluation did not 
show a bilateral hearing loss disability under the VA 
standards of 38 C.F.R. § 3.385.  The remainder of the 
veteran's service medical records indicate no chronic hearing 
loss disability of either ear and the November 1969 objective 
separation examination noted that his hearing was 15/15 
(normal) on whispered voice testing.  There is no indication 
that any hearing loss disability was caused or aggravated 
during service.  Additionally, no such disability has been 
shown within the presumptive year after service, or at any 
time since then.  

There is no current medical evidence indicating a hearing 
loss disability of either ear as defined by 38 C.F.R. 
§ 3.385.  The current presence of a claimed disability is one 
of the essential requirements for service connection.  
Degemetich v. Brown, 104 F.3d 1328 (1997).  As the veteran 
does not currently have a hearing loss disability of either 
ear under the standards of 38 C.F.R. § 3.385, there is no 
disability for which service may be granted.  The Board notes 
that the veteran has asserted that he incurred bilateral 
hearing loss during his period of active duty.  However, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The Board has considered whether it should obtain a VA 
examination in order to determine if the veteran currently 
has hearing loss.  However, even if a current hearing loss 
was found, this would not provide a basis to grant this claim 
as there is no competent medical evidence indicating that a 
current hearing loss condition, even if found, would be 
associated with the veteran's service more than 30 years ago.  
The fact that there is no indication of hearing loss in the 
medical records provides extensive medical evidence against 
this claim and also would indicate that a VA examination is 
not warranted in this case. 

The claimed disability of hearing loss was not incurred in or 
aggravated by service.  As the preponderance is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The veteran is advised that if he later 
is found to have a hearing loss disability as defined by 
38 C.F.R. § 3.385, he may apply to the RO to reopen his claim 
for service connection.



B.  Tinnitus

The veteran's service medical records show no complaints of 
or findings of tinnitus.  Post-service medical records also 
do not refer to tinnitus.  

There is no current medical evidence indicating that the 
veteran has tinnitus.  The current presence of a claimed 
disability is one of the essential requirements for service 
connection.  Degemetich, supra.  The Board notes that the 
veteran has asserted that he incurred tinnitus during his 
period of active duty.  However, as noted above, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu, supra.  
Simply stated, the veteran is not qualified to diagnose 
himself with tinnitus and then associate this condition with 
his military service many years ago.    

The claimed disability of tinnitus was not incurred in or 
aggravated by service.  As the preponderance is against the 
claim for service connection for tinnitus, the benefit-of-
the-doubt does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for PTSD.  The Board finds that there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  According to service personnel 
records, while in the Army the veteran served in Vietnam for 
eleven months and twenty-five days.  His military 
occupational specialty was listed as a welder.  Service 
records do not show combat decorations or other evidence of 
combat.  

Post-service medical records, including a July 2001 statement 
from a VA psychologist, show diagnoses of PTSD.  

The RO has denied service connection for PTSD on the basis 
that the veteran's alleged stressors have not been verified.  
The Board notes that the veteran has provided various 
statements of claimed Vietnam stressors.  The July 2001 
statement from a VA psychologist noted that the veteran 
reported that his distressing memories included burial detail 
where he was assigned to collect dead bodies.  He also stated 
that his comrade and friend was blown up in a truck that was 
driving in front of his truck and that he witnessed another 
friend lose a part of his body during mortar fire.  

The veteran indicated that he felt responsible for the death 
of his comrades after they were stuck in a rice paddy while 
letting him pass on a lone road.  The veteran reported that 
he was wounded himself while running to a bunker during 
mortar fire.  The Board notes, however, that the veteran's 
service records do not indicate that he received the Purple 
Heart Medal or that he suffered any wounds during service.  A 
January 2002 treatment entry noted that the veteran stated 
that he served in a recovery unit during service and that the 
primary duty was to recover heavy equipment including tanks 
and aircraft.  He reported that in the process of performing 
his duties, he often found himself observing the retrieval of 
bodies and the severely wounded.  The veteran also indicated 
that his unit experienced many losses.  

In an August 2003 response to a PTSD questionnaire, the 
veteran reported that he was in the 5th Mechanized Infantry 
Division in Vietnam at Red Diamond.  He stated that he had to 
carry supplies out to an A-1 battery which was one mile south 
of the Demilitarized Zone.  The veteran indicated that he had 
to pick up tanks that had been blown up with dead soldiers 
still in the area.  He noted that he had to worry about land 
mines and to dodge enemy fire.  The veteran further reported 
that his company was shelled with mortars everyday.  He 
stated that two soldiers, W. Forster and C. McDonald, 
witnessed what happened.  He also indicated that he drove a 
truck all over Vietnam and that on one occasion South Vietnam 
soldiers held him at gunpoint and threatened to shoot him if 
he moved his truck.  

As noted above, the veteran has specifically stated that his 
company was shelled by mortar fire everyday.  The Board notes 
that a mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD.  See Pentecost, supra.  In 
the judgment of the Board, the RO should try to verify the 
claimed stressors through the service department.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be asked to review 
accounts of alleged traumatic events and 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is asked to number 
and list the stressful events, if 
possible.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  The RO should forward the veteran's 
statements of alleged PTSD stressors, as 
well as copies of his service personnel 
records and any other relevant evidence, 
to the U.S. Armed Services Center for Unit 
Records Research (CURR), and request that 
organization investigate and attempt to 
verify the alleged stressors.  CURR should 
also be asked to provide copies of unit 
histories of the veteran's unit during the 
time he was in Vietnam.  

3.  If, and only if, a stressor is 
confirmed, the veteran should be examined 
by a VA psychiatrist to determine whether 
any psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification for any 
disorder present.  The purpose of this 
evaluation is to determine whether the 
veteran has PTSD and whether any PTSD 
condition found is related to a confirmed 
stressor in active service.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All special studies or 
tests, including psychological testing 
and evaluations, deemed necessary by the 
examiner, are to be accomplished.  The 
examiner in conjunction with his 
examination must review the claims folder 
or the pertinent medical records 
contained therein.  The examiner should 
provide explicit responses to the 
following questions:  

(a)  Does the veteran have PTSD?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder, and 
comment upon the link between such a 
stressor or stressors and current 
symptoms.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  If 
the claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



